         Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 1 of 35 Page ID #:1




1    Alex R. Straus (SBN: 321366)
2    MILBERG COLEMAN BRYSON
     PHILLIPS GROSSMAN, PLLC
3    280 Beverly Hills Drive, Penthouse
     Beverly Hills, CA 90212
4
     Telephone: 310-450-9689
5    Facsimile: 310-496-3176
     astraus@milberg.com
6
7    [ADDITIONAL COUNSEL LISTED ON SIGNATURE PAGE]
8    Counsel for Plaintiff
9
10                            UNITED STATES DISTRICT COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
12
       SANDRA L. FLOREY                     )           2:21-cv-7118
13                                            Case No. ________
                                            )
14                           Plaintiff,     )
                                              COMPLAINT
                                            )
15     v.
                                            )
                                              JURY TRIAL DEMANDED
16                                          )
       INTERNATIONAL BUSINESS               )  1. Violation of the California
17     MACHINES CORPORATION,                )     Unfair Competition Law, California
                                            )     Business & Professions Code §
18
                                            )     17200, et seq.
19                           Defendant.     )  2. Fraudulent Misrepresentation
                                            )  3. Negligent Misrepresentation
20                                          )  4. Quantum Meruit
21                                          )  5. Unjust Enrichment
                                            )  6. Punitive Damages
22                                          )
23
            Plaintiff Sandra L. Florey, complaining of the acts of Defendant International
24
     Business Machines Corporation (“IBM”), alleges and states the following:
25
26
27
28                                        COMPLAINT
                                          Page 1 of 35
         Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 2 of 35 Page ID #:2




1                                      INTRODUCTION
2          1.     For years, IBM has perpetrated an institutional bait-and-switch with
3    how it pays commissions to sales representatives and managers. Throughout IBM’s
4    messaging to them, from how it directs managers to explain commissions to how it
5    uses presentations to highlight the program features, IBM consistently and
6    repeatedly represents that commissions are uncapped. Indeed, IBM’s Rule 30(B)(6)
7
     witness admitted under oath in depositions in similar lawsuits that IBM has “an
8
     obligation” not to cap commissions payments and that it’s reasonable for its
9
     employees to rely on that.
10
           2.     IBM tells sales representatives that [“they”] can make a million
11
     dollars!” and that their income is limited only by how much they are able to sell. But
12
     that’s not the truth. The truth is that IBM frequently does cap commissions. And
13
     IBM intentionally misleads sales representatives about the program because it
14
     knows that an “uncapped commissions” program is highly motivating to sales
15
     representatives and incentivizes them to pursue big deals. On the contrary, capping
16
     commissions de-motivates sales representatives because when they reach the cap
17
     they can’t make any more commissions no matter how big the deal is. And, since a
18
19   big deal is often extraordinarily difficult to close, requiring long hours and repeated

20   out-of-town travel, IBM knows that being honest about its capped commissions

21   program would significantly limit the number of those big deals.

22         3.     For years, IBM has known that sales representatives, and even

23   managers, believe IBM when it says commissions are uncapped. In fact, the IBM

24   department that handles capping frequently gets calls from sales representatives
25   and managers that are upset about getting capped after being told that IBM does
26
27
28                                         COMPLAINT
                                           Page 2 of 35
         Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 3 of 35 Page ID #:3




1    not cap commissions. Yet, IBM does nothing to attempt to eliminate the problem by
2    explaining its real practice.
3          4.     The reason IBM doesn’t attempt to explain that it caps commissions is
4    simple: profit. As it stands, IBM is able to have its cake and eat it too because it can
5    successfully motivate its sales team to pursue the big deal for IBM, but never have
6    to pay a fair commission for the extraordinary effort the sales representative
7
     expended to close it.
8
           5.     Plaintiff Sandra (“Sandy”) Florey is another victim of IBM’s blatant
9
     misrepresentations and doubletalk about uncapped commissions. Despite promising
10
     Ms. Florey that her commissions were uncapped just like they were for the sales
11
     representatives that she managed, in the spring of 2018, IBM capped her
12
     commissions along with the commissions of one of her sales representatives, Bruce
13
     Reingold. She has filed this action to recover the damages she has incurred from
14
     IBM’s wrongful capping of her commissions and to stop IBM’s deceptive and
15
     unlawful practice. Mr. Reingold previously filed suit to recover his commissions in
16
     the Northern District of California, which was resolved to the mutual satisfaction of
17
     the parties after the close of discovery.
18
19                                         PARTIES

20         6.     Ms. Florey is a citizen of Agoura Hills, California, residing in Los

21   Angeles County.

22         7.     IBM was incorporated, and is existing, under the laws of the State of

23   New York.    IBM’s principal place of business is in the State of New York.

24                             JURISDICTION AND VENUE
25         8.     Subject matter jurisdiction over this matter is conferred upon and
26   vested in this Court under 28 U.S.C. § 1332.
27
28                                         COMPLAINT
                                           Page 3 of 35
         Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 4 of 35 Page ID #:4




1          9.     This Court has personal jurisdiction over IBM.
2          10.    Venue is proper in this Court.
3          11.    This action has been brought within all applicable statute of
4    limitations and/or repose.
5                                 FACTUAL ALLEGATIONS
6          12.    Ms. Florey began working for IBM in 1991 as a technical manager in
7
     the sales organization when her previous company was acquired by IBM.
8
           13.    From 2000 to 2020, Ms. Florey served as a Business Unit Executive in
9
     various business units of IBM’s structure.
10
           14.    Throughout her career at IBM, as shown by her lengthy tenure in
11
     management positions, Ms. Florey was very successful and highly respected.
12
                 IBM Promised Ms. Florey Her Commissions Were Uncapped.
13
           15.    Compensation as an IBM sales representative consists of a base salary
14
     paired with uncapped commissions. IBM managers’ compensation consists of a base
15
     salary paired with uncapped commissions based on the achievement of their sales
16
     representatives. In Ms. Florey’s words, “everything the sellers sell rolls up to my
17
     achievement” as the manager.
18
19         16.    At IBM, sales representatives and managers regularly received

20   PowerPoint presentations describing the terms of the commission plans being

21   offered to them. These PowerPoints consisted of over 200 pages worth of slides and

22   are collectively referred to as the “Educational Materials.” Each year, the

23   Educational Materials explained that commissions were uncapped. Nowhere in the

24   Educational Materials is there anything stating or even suggesting that
25   commissions may be capped in some instances or that IBM reserves the right to
26   cancel or modify whether and to what extent commissions may be capped. The
27
28                                       COMPLAINT
                                         Page 4 of 35
         Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 5 of 35 Page ID #:5




1    Educational Materials are unequivocal and state repeatedly that commissions are
2    uncapped. The Educational Materials were also available for salespeople and
3    managers to download during the entirety of the sales period (January-June of 2018)
4    and afterwards.
5          17.    Ms. Florey’s commission plan for the first half of 2018 ran from
6    January 1, 2018, through June 30, 2018. Mr. Reingold’s commission plan (out of
7
     which his achievement would be credited to Ms. Florey’s commissions) also ran from
8
     January 1, 2018, through June 30, 2018.
9
           18.    During that same time period in 2018, Ms. Florey received and
10
     reviewed a presentation (the “PowerPoint”), which constituted a portion of the
11
     Educational Materials for the first half of 2018. IBM also made the PowerPoint
12
     available for its sales representatives and managers to download during the entirety
13
     of the sales period (January-June 2018) and afterwards, as a resource that they
14
     could continually refer back to if they had any questions about their commissions.
15
     This PowerPoint constitutes a continuing representation by IBM to sales
16
     representatives and managers about how they should understand the terms of their
17
     commissions compensation.
18
19         19.    IBM made a substantially similar version of this PowerPoint available

20   to Ms. Florey (and Mr. Reingold) each six months for the purpose of highlighting

21   and explaining the important terms of his compensation.

22         20.    The PowerPoint was titled “Your 2018 Incentive Plan Individual Quota

23   Plan for Sellers” and it stated that the presentation was the “primary 2018

24   education for IBM sales employees and managers.” It further stated that “[i]t covers
25   the information you will need to understand your 2018 plan.”
26
27
28                                       COMPLAINT
                                         Page 5 of 35
         Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 6 of 35 Page ID #:6




1          21.    On slide 6, is the following quote which pertains to Ms. Florey’s plan
2    type, the Individual Quota Plan:
3                 Managers are required to assign a territory and quota for each seller
4                 on an individual quota plan. Seller earnings for these plans are paid
                  based upon achievement results rather than on an assessment of
5                 employee contribution.
           22.    In every sales period prior to this one, the substantially similar
6
7    versions of this presentation included the phrases “earnings opportunities remain

8    uncapped” and “payments uncapped.”

9          23.    Starting in the first half of 2018, in response to lawsuits filed by the

10   undersigned counsel, IBM removed the phrases “earnings opportunities remain

11   uncapped” and “payments uncapped” from this PowerPoint.

12         24.    Regardless, IBM’s policy remains that sales commissions are uncapped
13   and IBM has testified under oath that sales commissions remained uncapped.
14         25.    IBM instructs its managers to tell sales employees during the sales
15   kickoff calls at the beginning of each sales period, and the managers actually do tell
16   them, that commissions are uncapped.
17         26.    Indeed, Mr. Reingold’s managers, including Jeffrey Pope, Steven
18   Bauer, Donna Bolen, and Sandy Florey dutifully followed IBM’s instructions, telling
19
     him things at the beginning of each sales period with respect to his commissions
20
     such as: “the sky is the limit,” and he could “make a million dollars.”
21
           27.    Ms. Florey, Mr. Reingold’s manager, told him on the phone at the
22
     beginning of the 2018 sales period that he would earn commissions in accordance
23
     with his formula, including the accelerators, and “no cap.”
24
25
26
27
28                                        COMPLAINT
                                          Page 6 of 35
         Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 7 of 35 Page ID #:7




1           28.      Maria Lipner, the global head of commissions at IBM, testified recently
2    under oath in another commissions dispute that IBM’s policy during the 1H 2018
3    period was that commissions were uncapped.
4           29.      That commissions are uncapped is also reflected in the “payout tables”
5    contained in the PowerPoint, which demonstrate that accelerators continue to apply
6    above certain quota attainment thresholds. These payout tables do not set any upper
7
     limit for commissions, consistent with IBM’s policy and representations that
8
     commissions remained uncapped.
9
            30.      The representations that sales commissions are uncapped were often
10
     repeated in sales meetings and by IBM managers, both formally and informally.
11
            31.      Uncapped commissions has been a core component of compensation for
12
     sales employees, including managers like Ms. Florey, who are on Individual Quota
13
     Plans for many, many years.
14
            32.      Here, Ms. Florey’s commissions were arbitrarily capped for the sole
15
     purpose of limiting her earnings in the first half of 2018.
16
                     Ms. Florey’s Commission Payments Were Capped.
17
            33.      In 2018, Ms. Florey was Mr. Reingold’s manager at IBM. Therefore, as
18
19   part of the pay structure, his achievements and any commissions on deals resulted

20   in commissions allocated to Ms. Florey as well.

21          34.      In 2018, Mr. Reingold worked on behalf of IBM to close a large deal of

22   IBM services to Bio-Rad Laboratories, Inc. (“Bio-Rad Deal”). Mr. Reingold was the

23   only sales representative from the Security products and services team responsible

24   for the deal.
25          35.      Upon information and belief, all other individuals who were a part of
26   the Bio-Rad Deal were paid without issue.
27
28                                          COMPLAINT
                                            Page 7 of 35
         Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 8 of 35 Page ID #:8




1          36.    Mr. Reingold’s efforts in closing the deal resulted in total sales of
2    security services of approximately $6,646,566, within a larger deal of approximately
3    $83,000,000. Mr. Reingold’s achievement report (IBM’s internal record that reflects
4    the revenue credit attributable to Mr. Reingold) indicated that the total sales
5    revenue attributable to him for this deal was $6,646,566. His quota at the time for
6    the sale of IBM services was $514,133.
7
           37.    On the recognized revenue credit of $6,646,566, Mr. Reingold earned a
8
     commission of $277,945, which should have been paid to him in March 2018 after
9
     the deals were closed at the end of February 2018. He was not paid any of this
10
     commission in March 2018.
11
           38.    At the time, Mr. Reingold’s first-line manager was Plaintiff Sandy
12
     Florey, and his second-line manager (i.e. Florey’s boss) was Suzanne Henkels.
13
           39.    Bio-Rad was an account that Mr. Reingold was assigned and that he
14
     had been calling upon since 2016. In the second half of 2017, Mr. Reingold helped
15
     work on the deal that ultimately closed in February of 2018.
16
           40.    By the end of 2017, it was clear that the deal would likely be closing
17
     during the first half of 2018.
18
19         41.    In early January of 2018, Mr. Reingold met with his manager, Ms.

20   Florey, and she presented him with three different compensation plan options.

21   Together, they decided that he should be on the Individual Quota Plan (IQP) that

22   he ultimately selected because: (1) he had contributed to the relationship with Bio-

23   Rad; (2) he had contributed to the deal that was being negotiated at that time; (3)

24   he deserved to be paid if that deal closed; (4) he could drive the most revenue to IBM
25   under this plan; and (5) on an IQP like that one, per the PowerPoint, he would be
26
27
28                                        COMPLAINT
                                          Page 8 of 35
         Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 9 of 35 Page ID #:9




1    paid based upon achievement results rather than on an assessment of employee
2    contribution if the deal closed.
3          42.    Moreover, they specifically discussed the amount of his compensation
4    under each of the plans, and Ms. Florey told him that if he chose the IQP that he
5    ultimately selected, he would exceed his quota in the event the Bio-Rad Deal closed
6    at the approximately $7,000,000 they thought it might, and he would receive
7
     payment per the formula in his plan, including the accelerators, and “no cap.”
8
           43.    Based on the three plan options, Ms. Florey and Mr. Reingold discussed
9
     that the IQP would allow him to drive the most revenue to IBM and therefore
10
     compensation for both product and services. This role of Security Client Executive
11
     (SCE) was offered to Mr. Reingold by IBM based on its decision that this was
12
     something that made sense in key large accounts and that IBM wanted senior
13
     salespeople like Mr. Reingold to take on this role. This role was only offered to a
14
     subset of sellers like him and this was presented as an opportunity to make a larger
15
     contribution to the Security organization by representing and selling Security
16
     Services in addition to Security products.
17
           44.    However, after the deal closed, and Mr. Reingold was due to be paid
18
19   $277,945, his second line manager, Ms. Henkels, informed Ms. Florey that he would

20   be paid a lot less than that. She cited nothing in IBM’s commissions plan that could

21   justify that decision.

22         45.    As a result, Ms. Henkels unilaterally decided to only pay him

23   $11,530.13 for this deal.

24         46.    The only reason Ms. Henkels provided to his boss, Ms. Florey, was that
25   in her opinion, Mr. Reingold didn’t deserve to be paid $277,945 because he hadn’t
26   done that much work to close the deal. Ms. Florey further told Mr. Reingold that
27
28                                        COMPLAINT
                                          Page 9 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 10 of 35 Page ID #:10




1    Ms. Henkels said that “it wouldn’t look good if [she] paid this much to [her]
2    salespeople.”
3          47.       This did not make any sense to Mr. Reingold because IBM clearly told
4    him that his contribution to close a deal was not a factor in determining what
5    commissions were due to him and that his commissions were uncapped.
6          48.       IBM did not shift or pay to any other sales representatives the money
7
     that it improperly withheld from him. IBM simply kept that money for itself.
8
           49.       Further, there was another sales representative, Rob Israel in Security
9
     Services whose contribution to this deal was similar to Mr. Reingold’s; yet, Mr.
10
     Israel was paid in full, even though Mr. Reingold had spent considerably more time
11
     than Mr. Israel had selling to Bio-Rad and building that relationship over the
12
     previous 2 years.
13
           50.       The   Bio-Rad   deal   generated   commissions    to   Ms.   Florey   of
14
     approximately $180,580.62.
15
           51.       However, Ms. Florey’s commissions were capped in accordance with
16
     Mr. Reingold’s cap.
17
           52.       Rather than receiving her full commission, IBM capped her
18
19   commissions to about 8% of what she was owed.

20         53.       Instead of $180,580.62, Ms. Florey was only paid about $14,000 in

21   commissions.

22           Mr. Reingold Filed Suit to Recover His Unpaid Commissions

23         54.       Before Ms. Florey filed this pending action, Mr. Reingold filed his own

24   case against IBM for unpaid commissions. See Reingold v. IBM, 3:20-cv-05850-RS
25   (N.D. Cal.).
26
27
28                                          COMPLAINT
                                            Page 10 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 11 of 35 Page ID #:11




1          55.    Ms. Henkels admitted in a 30(b)(6) deposition taken in Mr. Reingold’s
2    case that she capped his commissions. See Ex. A, Henkels Depo. at 9:7-8, 9:11 (“Did
3    you cap Bruce Reingold’s commissions on the Bio-Rad deal? Yes.”).
4          56.    This was even after a commissions department employee told her “we
5    can’t cap payments.” See Ex. A, Henkels Depo. at 17-20.
6          57.    Ms. Henkels, however, further admitted that under the IPL,
7
     commissions are paid upon achievement results and not contribution to the sale.
8
     See Ex. A, Henkels Depo. At 70:3-18. She also admitted it was reasonable for
9
     employees to rely on what IBM tells them about their compensation plan. See Ex.
10
     A, Henkels Depo. at 70:19-23.
11
           58.    IBM’s other Rule 30(b)(6) witness, Karla Johnson the head of IBM’s
12
     North American commissions department, testified that if a sales manager caps
13
     commissions, that would violate IBM policy. When informed of Ms. Henkels’
14
     testimony, Ms. Johnson testified that Ms. Henkels was incorrect that IBM’s policy
15
     allowed commissions to be capped at IBM. See Ex. B Johnson Depo. At 15-19.
16
           59.    But, Ms. Henkels’ unilateral decision to cap Mr. Reingold’s
17
     commissions led to Ms. Florey’s commissions being capped as well. See Ex. C, Florey
18
19   Depo. at 55:14-16 (“And [my commission] was capped as well, right? Because

20   everything that the sellers sell rolls up to my achievement as well.”)

21         60.    Ms. Henkels confirmed in her deposition that Ms. Florey’s commission

22   was capped because it was tied to the cap on Mr. Reingold’s commission. See Ex. A,

23   Henkels Depo. at 132:15.

24         61.    Again, when not giving this money to Ms. Florey (and not giving it to
25   anyone else), IBM kept the money for added profit.
26                    Ms. Florey Has Recently Learned That IBM
27
28                                        COMPLAINT
                                          Page 11 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 12 of 35 Page ID #:12




             Routinely Misrepresents That It Does Not Cap Commissions
1
           62.    Recently, aside from the information gained in Mr. Reingold’s case, Ms.
2
     Florey has learned that IBM has a history of capping commissions.
3
4          63.    The sales field in which Ms. Florey worked for IBM is highly

5    competitive, and most employers do not cap commissions. Were IBM to actually tell

6    its sales representatives and managers that commissions could be capped, it would

7    be severely hampered in its efforts to recruit good sales representatives. As a result,

8    IBM engages in a practice whereby it tells its salespeople that their commissions

9    will not be capped, both verbally and in written documents like the PowerPoint
10   presentation, and then it caps certain high achievers after the fact.
11         64.    There are other cases that have been filed around the country,
12   including in the Middle District of North Carolina, and the Northern District of
13   California that are very similar to this one and that have yielded significant
14   discovery. One of those cases is Bobby Choplin v. International Business Machines
15   Corporation, No. 16-cv-1412-TDS-JEP (“the Choplin Action”), which was recently
16
     resolved. The plaintiff in the Choplin Action had an IPL that was in relevant part
17
     identical or substantially similar to Ms. Florey’s IPL, and the plaintiff was shown a
18
     PowerPoint presentation that was in relevant part identical or substantially similar
19
     to the PowerPoint presentation shown to them. Furthermore, upon information and
20
     belief, many of the other facts and circumstances surrounding the commissions due
21
     to Mr. Choplin, and what IBM actually paid him and why, are similar to the facts
22
     and circumstances surrounding the commissions due to Ms. Florey, and what IBM
23
     actually paid her and why.
24
           65.    In the Choplin Action, the plaintiff took four depositions: (1) a Rule
25
     30(b)(6) deposition of IBM, through corporate designee Richard Martinotti; (2) a
26
27
28                                        COMPLAINT
                                          Page 12 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 13 of 35 Page ID #:13




1    deposition of Mr. Choplin’s first-line (i.e., immediate) manager, Thomas Batthany;
2    (3) a deposition of Mr. Choplin’s second-line (i.e., two levels up) manager, Haleh
3    Maleki; and (4) a deposition of Mark Dorsey, a former IBM Vice President of
4    Software Sales (i.e., one of the highest-level sales managers in the corporation).
5    Together, these are referred to as the “Choplin Depositions.” All of this testimony
6    taken under oath in the Choplin case, including the testimony quoted below, applies
7
     equally and fully to Ms. Florey here.
8
           66.      The testimony in the Choplin Depositions make clear the following,
9
     among other things: (1) because of the statements in the PowerPoints, and in light
10
     of the IPLs, IBM had an “obligation” not to “cap” the commission for sales employees
11
     like Mr. Choplin and Ms. Florey; (2) sales employees like Ms. Florey were entitled
12
     to rely on the statements in the PowerPoints that their commissions would be not
13
     be “capped,” and that reliance was understood by IBM and was reasonable; and (3)
14
     what IBM in fact did, when it reduced the commissions in the way that it did for Mr.
15
     Choplin and Ms. Florey, was “capping.” For example:
16
                 a. IBM testified as follows:
17
                      Q. The fourth bullet point, you could read that, please.
18
                       A. “Earnings opportunity remains uncapped.”
19
20                     Q. Okay. So you would agree that IBM when explaining his
                          compensation plan for the first half of 2015 represented to Bobby
21                        Choplin that his earnings opportunity remains uncapped,
22                        wouldn’t you?

23                     A. Correct.
24
                       Q. Would you also agree that IBM represented to Bobby Choplin
25                        regarding his first half of 2015 compensation plan that
                          payments were uncapped?
26
27
28                                         COMPLAINT
                                           Page 13 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 14 of 35 Page ID #:14




                     A. Correct.
1
2                    Q. So would you agree that IBM had an obligation not to cap Bobby
                        Choplin’s earnings opportunity?
3
4                    A. Yes.

5                    Q. Would you agree that IBM had an obligation not to cap Bobby
                        Choplin’s payments?
6
7                    A. Correct.
8
     When asked specifically about whether a salesperson could reasonably rely on the
9
     statements in the PowerPoints, IBM testified:
10
                     Q. And it would be reasonable for a salesperson like Bobby Choplin
11                      to rely on the information in Exhibit 65, 66 and 67 [PowerPoints]
                        regarding their compensation plan?
12
13                   A. Yes.

14            b. Mr. Batthany testified as follows about the statements in the

15                PowerPoint that commission would be not be capped:
                    Q. Okay. It would be reasonable for someone to understand that
16                     their commission payments were uncapped in the first half of
17                     2015, wouldn’t it?

18                A. Yes.
19
     Mr. Dorsey similarly testified that, if he were a salesperson and read the statements
20
     in the PowerPoint, he would think that his earnings were uncapped.
21
22
              c. Ms. Maleki testified as follows about what exactly constitutes capping:
23
                     Q. What does that mean to you?
24
25                   A. Capped?

26                   Q. Right.
27
28                                        COMPLAINT
                                          Page 14 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 15 of 35 Page ID #:15




1
                     A. Is when your commissions get reviewed, and you know, you’re
2                       supposed to get paid X amount, but you get paid Y.
3                    Q. Something different than what your commission formula would
4                       produce?

5                    A. Correct.
6
           Mr. Dorsey straight-up testified that IBM’s statements in the PowerPoints
7
     that it did not cap were not true, and that IBM often capped:
8
9                    Q. Okay. Would you agree that under the commissions programs at
                        IBM while you were there from the 2013 to 2015, that a software
10                      salesperson's earnings opportunity was uncapped?
11
                     A. No. I don't think any -- I don't think since I was there that their
12                      earnings were ever uncapped.
                     …
13
14                   Q. And you see that each of these under the earnings opportunity
                        block on the left side of the page, the third bullet point says,
15                      "Earnings opportunity remains uncapped"?
16
                     A. I do see that.
17
                     Q. And that's each of these four, on page 83, page 84, page 85,
18
                        page 86, every single one of these says, "Earnings opportunity
19                      remains uncapped"; is that correct?

20                   A. That's what I'm seeing, yeah.
21
                     Q. But that's not true from what you remember at IBM?
22
                     A. That’s correct. I don't believe that’s true.
23
24         67.    The Choplin Depositions also make clear that, despite IBM’s claim that
25
     it did not “cap” Mr. Choplin’s commission when it reduced his commission payments,
26
27
28                                        COMPLAINT
                                          Page 15 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 16 of 35 Page ID #:16




1    IBM employees used that exact term several times in emails when discussing the
2    reduction in Mr. Choplin’s commission payments.
3          68.     Indeed, an email was produced in the Choplin case where Randolph
4    Moorer specifically “recommend[ed] capping” the commissions of another sales
5    representative, Mr. Stephenson, on both the LabCorp and BB&T Deals by
6    approximately $600,000.
7
           69.     IBM’s Rule 30(b)(6) designee in the Choplin case testified that IBM is
8
     not “capping” commissions, only “adjusting” them. He further testified that “as long
9
     as IBM’s adjustments are to a specific deal and not all deals, IBM’s position is that’s
10
     not a cap.”
11
           70.     Contrary to Mr. Martinotti’s testimony on behalf of IBM, other IBM
12
     employees, including managers, executives, and sales representatives, are totally
13
     unaware of the distinction that IBM attempts to make between a “cap” and an
14
     “adjustment” and almost exclusively refer to what IBM does as “capping” or a “cap”
15
     on commissions. Indeed, as noted above, they use that exact word in their internal
16
     emails.
17
           71.     IBM claims that this usage of the word “cap” is a “mistake.” On behalf
18
19   of IBM, Mr. Martinotti testified that sales representatives, managers, and other

20   executives within IBM commonly use the term “capped” but shouldn’t be using that

21   term; they should be using the term “adjusted” instead. Specifically, he testified:
            Q:    Have you had anyone at IBM come to you after an adjustment and say,
22                you know, “IBM capped me on this deal?”
23
           A:    And I would go back to them and say that they didn’t cap you; they
24         adjusted you.
25
           Q.      Okay. So, first, let me – that has happened?
26
27
28                                        COMPLAINT
                                          Page 16 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 17 of 35 Page ID #:17




            A.    Yes.
1
2           Q.    Okay. So you would agree there is some confusion about the difference
                  between a cap and an adjustment of commissions?
3
4           A.    The answer is yes, there is confusion or, said differently, they use the
                  term interchangeably incorrectly.
5
            Q.    Who is “they”?
6
7           A.    The sales representatives.
8           Q.    Okay, okay. You think – and managers too right?
9
            A.    Right. Every adjustment they consider to be a cap, and that’s no
10                – you know, a cap is not an adjustment and adjustment is not a cap.
11
            72.   IBM also testified that executives such as Mr. Moorer (the executive
12
     actually responsible for determining whether and how much to cap Mr. Choplin’s
13
14   commissions on the BB&T Deal), are similarly mistaken when they use the term

15   cap:
            Q:    So Mr. Moorer here is using the word “cap” and “capping” isn’t he?
16
17          A:    Correct. He is using the word “capping.”

18          Q.    Okay. He is making that mistake that you would correct him on, right?
19
            A.    Exactly.
20
            Q.    But Mr. Moorer is the one – is one of the people who exercises judgment
21                on those of how much or how little to pay in commissions, right?
22
            A.    Yes.
23
24          73.   Despite IBM’s contention that its sales representatives, managers, and
25   executives are all “confused” and “mistaken” when they refer to IBM’s conduct as
26   “capping” commissions, IBM makes no efforts to clarify the confusion in its 200
27
28                                       COMPLAINT
                                         Page 17 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 18 of 35 Page ID #:18




1    pages of Educational Materials. Indeed, none of the Educational Materials (where
2    IBM repeatedly promises commissions are uncapped) contain any qualifiers or fine
3    print of any kind.
4          74.    IBM does not clarify this confusion because it knows that if sales
5    representatives knew that IBM might cap their commissions, it would demotivate
6    the representatives and lead to lower sales for IBM.
7
           75.      IBM has even been told by its managers that it cannot continue to
8
     make representations like that in light of IBM’s actual practices. One manager, Tom
9
     Batthany, wrote an email protesting IBM capping the commissions of a sales
10
     representatives he managed, where he says: “We can no longer have folks stand in
11
     the front of the room and say reps make $1 million and there are no caps.”
12
           76.    Another case in the Middle District of North Carolina that is very
13
     similar to this one and that has yielded discovery is William Stephenson v.
14
     International Business Machines Corporation, No. 17-cv-1141 (“the Stephenson
15
     Action”). The plaintiff in the Stephenson Action had an IPL that was in relevant
16
     part identical or substantially similar to Ms. Florey’s IPL, and the plaintiff was
17
     shown a PowerPoint presentation that was in relevant part identical or
18
19   substantially similar to the PowerPoint presentation shown to Ms. Florey.

20   Furthermore, upon information and belief, many of the other facts and

21   circumstances surrounding the commissions due to Mr. Stephenson, and what IBM

22   actually paid him and why, are similar to the facts and circumstances surrounding

23   the commissions due to Ms. Florey, and what IBM actually paid her and why.

24         77.    In the Stephenson Action, the plaintiff took four depositions: (1) a Rule
25   30(b)(6) deposition of IBM, through corporate designee Richard Martinotti; (2) a
26   deposition of Mr. Stephenson’s first-line (i.e., immediate) manager, Benjamin
27
28                                        COMPLAINT
                                          Page 18 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 19 of 35 Page ID #:19




1    Blackwell; (3) a deposition of Mr. Stephenson’s second-line (i.e., two levels up)
2    manager, Cleo Clarke; and (4) a deposition of Randolph Moorer, a high-level IBM
3    executive.      Together, these depositions are referred to as the “Stephenson
4    Depositions.”
5          78.    The witnesses in the Stephenson Depositions, including Mr. Martinotti
6    on behalf of IBM, re-affirmed the truth of the key testimony and admissions in the
7
     Choplin Depositions, including those portions quoted above.
8
           79.    Furthermore, Mr. Martinotti testified that much of his testimony in
9
     the Choplin case would “apply equally” in Stephenson’s case because the relevant
10
     facts—the PowerPoints, the IPLs, and how and why IBM reduced commissions,
11
     etc.—were the same in both cases. The relevant facts in this case are same as those
12
     in both the Choplin case and the Stephenson case, and thus the Choplin Depositions
13
     and the Stephenson Depositions “apply equally” here.
14
           80.    The Stephenson Depositions establish the following facts, among many
15
     others: (a) the PowerPoint had key information about commissions that was not in
16
     the IPL, it had more specific information than the IPL, its notes stated that it is the
17
     “primary” source for information about the commissions plan, and IBM itself has
18
19   testified that the PowerPoint contains “the most detailed information” about a

20   salesperson’s commission plan; (b) the witnesses testified that IBM does not lie, and

21   therefore that it is reasonable for salespeople to believe what IBM says—including

22   its representation in the PowerPoint that “earnings opportunities” and “payments”

23   were “uncapped”; (c) in fact, IBM testified that salespeople can “take that to the

24   bank” when IBM says that it does not cap and that it’s “not foolish” for them to
25   believe that, and that IBM has an “obligation” not to cap as a result; (d) internal
26   IBM emails stated many times that IBM was “capping” Stephenson when it reduced
27
28                                        COMPLAINT
                                          Page 19 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 20 of 35 Page ID #:20




1    his commissions as it did; (e) nowhere did IBM ever define “cap,” although the
2    witnesses testified that “capping” can occur when IBM reduces a commission on one
3    specific deal; (f) IBM admitted that, at the very least, “reasonable minds could differ
4    about how they use or understand the term ‘cap’ or ‘capping’”; (g) IBM reduced
5    Stephenson’s commissions in order to satisfy a secret internal budget of
6    commissions, based on a percentage of a deal’s revenue—that is, the sole reason that
7
     Stephenson’s commissions were reduced and the amount of the reduction were both
8
     based only on IBM’s desire to reduce the amount of commissions payable to satisfy
9
     the budget; (h) IBM focused on the “high earners” and “high achievers” when
10
     deciding whom to cap, and not, for example, on those who worked less hard relative
11
     to their peers or whose commission was disproportionate to their work; (i) IBM did
12
     not purport to cap or actually cap Mr. Stephenson based on the Significant
13
     Transactions Provision of the IPL (j) one of the witnesses testified that what IBM
14
     did to Stephenson surprised her and did not “make sense” to her; (k) Martinotti, on
15
     behalf of IBM, testified that he did not see the emails about the reasons for Mr.
16
     Stephenson’s commissions reduction until his deposition and that he did not “agree”
17
     with capping to stay on budget and that doing so would be “questionable”; and (l)
18
19   Mr. Stephenson’s commissions were actually “earned” under the terms of the IPL

20   when he was capped.

21         81.    The testimony in the prior paragraph applies equally to Ms. Florey,

22   and in any event Ms. Florey alleges that: (a) she was reasonable to rely on IBM’s

23   promise that it would not cap her; (b) when IBM reduced her commission, it “capped”

24   her, just like Mr. Stephenson was capped, and that internal emails and testimony
25   from IBM will confirm as much; (c) IBM capped her to meet a budget or otherwise
26   only to reduce the amount that it had to pay in commissions; and (d) IBM did not
27
28                                        COMPLAINT
                                          Page 20 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 21 of 35 Page ID #:21




1    purport to rely on or actually comply with the “Significant Transactions Provision”
2    of the IPL.
3          82.     Another case that was filed in the Northern District of California, that
4    is very similar to this one and that has yielded discovery is David Swafford v.
5    International Business Machines Corporation, No. 18-cv-4916 (“the Swafford
6    Action”). The plaintiff in the Swafford Action had an IPL that was in relevant part
7
     identical or substantially similar to Ms. Florey’s IPL, and the plaintiff was shown a
8
     PowerPoint presentation with representations that were in relevant part identical
9
     or substantially similar to the representations made to Ms. Florey. Furthermore,
10
     upon information and belief, many of the other facts and circumstances surrounding
11
     the commissions due to Mr. Swafford, and what IBM actually paid him and why,
12
     are similar to the facts and circumstances surrounding the commissions due to Ms.
13
     Florey, and what IBM actually paid her and why.
14
           83.     In the Swafford Action, the plaintiff took four depositions: (1) a Rule
15
     30(b)(6) deposition of IBM, through corporate designee Richard Martinotti; (2) a
16
     deposition of Mr. Swafford’s first-line (i.e., immediate) manager, Mark Briggs; (3) a
17
     deposition of Mr. Swafford’s second-line (i.e., two levels up) manager, Richard
18
19   Wirtenson; and (4) a deposition of Donald Leeke, a high-level IBM executive.

20   Together, these depositions are referred to as the “Swafford Depositions.”

21         84.     The witnesses in the Swafford Depositions, including Mr. Martinotti

22   on behalf of IBM, re-affirmed the truth of the key testimony and admissions in the

23   Choplin Depositions and the Stephenson Depositions, including those portions

24   quoted above.
25         85.     Furthermore, Mr. Martinotti testified that much of his testimony in
26   the Choplin case and the Stephenson case would “apply equally” in Swafford’s case
27
28                                        COMPLAINT
                                          Page 21 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 22 of 35 Page ID #:22




1    because the relevant facts—the PowerPoints, the IPLs, and how and why IBM
2    reduced commissions, etc.—were the same in both cases. The relevant facts in this
3    case are same as those in both the Choplin case and the Stephenson case, and thus
4    the Choplin Depositions and the Stephenson Depositions “apply equally” here.
5          86.    The Swafford Depositions establish facts that are similar or identical
6    to those established in the Choplin Depositions and Stephenson Depositions, as
7
     outlined above. Most importantly, they establish: (a) that Swafford was reasonable
8
     in relying on IBM’s representation that it would not “cap” his commission; and (b)
9
     that IBM “capped” him when they reduced his commissions.
10
           87.    The key testimony in the Swafford Depositions applies equally to Ms.
11
     Florey and in any event Ms. Florey alleges that: (a) she was reasonable to rely on
12
     IBM’s promise that it would not cap her; (b) when IBM reduced her commission, it
13
     “capped” her, just like Mr. Swafford was capped, and that internal emails and
14
     testimony from IBM will confirm as much; (c) IBM capped her to meet a budget or
15
     otherwise only to reduce the amount that it had to pay in commissions; and (d) IBM
16
     did not purport to rely on or actually comply with the “Specific Transactions
17
     Provision” of the IPL.
18
19         88.    And another case that was filed in the Northern District of California,

20   that is very similar to this one and that has yielded discovery is Jerome Beard v.

21   International Business Machines Corporation, No. 18-cv-06783 (“the Beard

22   Action”). The plaintiff in the Beard Action also had an IPL that was in relevant part

23   identical or substantially similar to Ms. Florey’s IPL, and the plaintiff was shown a

24   PowerPoint presentation with representations that were in relevant part identical
25   or substantially similar to the representations IBM made to Ms. Florey.
26   Furthermore, upon information and belief, many of the other facts and
27
28                                        COMPLAINT
                                          Page 22 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 23 of 35 Page ID #:23




1    circumstances surrounding the commissions due to Mr. Beard, and what IBM
2    actually paid him and why, are similar to the facts and circumstances surrounding
3    the commissions due to Ms. Florey, and what IBM actually paid her and why.
4          89.    The witnesses in the depositions in Beard also re-affirmed the truth of
5    the key testimony and admissions in the Choplin Depositions and the Stephenson
6    Depositions, including those portions quoted above.
7
           90.    Furthermore, IBM executive Inhi Cho Suh testified that much of the
8
     testimony in the Choplin case and the Stephenson case would “apply equally” in
9
     Beard’s case because the relevant facts—the PowerPoints, the IPLs, and how and
10
     why IBM reduced commissions, etc.—were the same in both cases. The relevant
11
     facts in this case are same as those in both the Choplin case and the Stephenson
12
     case, and thus the Choplin Depositions and the Stephenson Depositions “apply
13
     equally” here.
14
           91.    The Beard Depositions established facts that are similar or identical to
15
     those established in the Choplin Depositions, Stephenson Depositions, and Swafford
16
     Depositions, as outlined above. Most importantly, they establish: (a) that Beard was
17
     reasonable in relying on IBM’s representation that it would not “cap” his
18
19   commission; and (b) that IBM “capped” him when they reduced his commissions.

20         92.    The key testimony in the Beard Depositions applies equally to Ms.

21   Florey and in any event Ms. Florey alleges that: (a) she was reasonable to rely on

22   IBM’s promise that it would not cap her; (b) when IBM reduced her commission, it

23   “capped” her, just like Mr. Beard was capped, and that internal emails and

24   testimony from IBM will confirm as much; (c) IBM capped her to meet a budget or
25   otherwise only to reduce the amount that it had to pay in commissions; and (d) IBM
26
27
28                                       COMPLAINT
                                         Page 23 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 24 of 35 Page ID #:24




1    did not purport to rely on or actually comply with the “Specific Transactions
2    Provision” of the IPL.
3          93.      In short, of all of the cases alleging facts similar to those alleged in this
4    case, ten have yielded significant discovery, three of which proceeded in the
5    Northern District of California. In all of the cases, the discovery has shown that the
6    key facts alleged were in fact true—and those facts apply equally in this case.
7
           94.      Ms. Florey has met all conditions precedent to the bringing of this
8
     action.
9
                                FIRST CLAIM FOR RELIEF
10
                   (Violation of the California Unfair Competition Law)
11
           95.      Plaintiff re-alleges and incorporates the prior paragraphs of this
12
     Complaint as if fully set forth herein.
13
           96.      Defendant is a “person” as defined under California Business &
14
     Professions Code Section 17021.
15
           97.      California Business and Professions Code § 17200 prohibits any
16
     “unlawful, unfair, or fraudulent business act or practices.” IBM has engaged in
17
     unlawful, unfair, and fraudulent business acts and practices in violation of the UCL.
18
           98.      IBM’s conduct, as described herein, was and is in violation of the UCL.
19
     IBM’s conduct violates the UCL in at least the following ways:
20
                 a. by knowingly misrepresenting to Ms. Florey the uncapped nature of
21
                    her commissions;
22
23               b. by willfully failing to pay all earned commissions wages to Ms. Florey;

24                  and

25               c. by violating other California laws, including but not limited to,

26                  California Labor Code Section 2751.

27
28                                           COMPLAINT
                                             Page 24 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 25 of 35 Page ID #:25




1            99.    IBM’s specific conduct set forth in this complaint is unfair and violates
2    Section 17200.
3            100.   Furthermore, any failure to pay wages is, by definition, an unfair
4    business practice under Section 17200.
5            101.   IBM’s conduct alleged herein caused Plaintiff to ensure that the sales
6    representatives she managed sold as many of IBM’s products and services as they
7
     could, often at the expense of quality time with her family that she would not
8
     otherwise have sacrificed had she known that IBM would not pay her the
9
     commissions she earned.
10
             102.   Accordingly, Plaintiff has suffered injury in fact including lost money
11
     as a result of Defendant’s misrepresentations.
12
             103.   IBM should be made to disgorge these ill-gotten gains and to restore to
13
     Ms. Florey the wrongfully withheld wages to which he is entitled, as well as interest
14
     on these wages.
15
             104. As alleged above, Labor Code Section 2751 states, in pertinent part:
16
     “Whenever an employer enters into a contract of employment with an employee for
17
     services to be rendered within this state and the contemplated method of payment
18
19   of the employee involves commissions, the contract shall be in writing and set forth

20   the method by which the commissions shall be paid.” The statute also provides that

21   an employer must give a “signed” copy of the contract to the employee and obtain a

22   receipt for the contract from the employee.

23           105. As alleged above, IBM violated section 2751 because the IPL

24   undisputedly is not a contract, and therefore it is not sufficient under section 2751,
25   and there is no other document that is a written contract sufficient under section
26   2751.    Furthermore, IBM violated section 2751 because IBM did not sign any
27
28                                          COMPLAINT
                                            Page 25 of 35
         Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 26 of 35 Page ID #:26




1    sufficient contract (and it did not sign the IPL), nor did IBM obtain a receipt from
2    Florey for her receipt of any written contract.
3           106. A violation of section 2751, can serve as a predicate violation for a claim
4    under the UCL. Plaintiff alleges a claim against IBM for violation of the UCL for its
5    unlawful conduct in violating the provision of section 2751, as outlined above.
6           107.   Plaintiff seeks to enjoin further unlawful, unfair, and/or fraudulent
7
     acts or practices by Defendant under Cal. Bus. & Prof. Code § 17200 et seq.
8
            108.   Plaintiff requests that this Court enter such orders or judgments as
9
     may be necessary to enjoin IBM from continuing its unfair, unlawful, and/or
10
     deceptive practices and to restore to Plaintiff any money it acquired by unfair
11
     competition, including restitution and/or restitutionary disgorgement, as provided
12
     in Cal. Bus. & Prof. Code §17203 and Cal. Bus. & Prof. Code § 3345; and for such
13
     other relief set forth below, including, but not limited to Plaintiff’s attorneys’ fees.
14
15                          SECOND CLAIM FOR RELIEF
                     (Fraudulent Misrepresentation – Bio-Rad Deal)
16
            109.   Plaintiff re-alleges and incorporates the prior paragraphs of this
17
     Complaint as if fully set forth herein.
18
            110.   IBM, through its agents, represented to Ms. Florey that her
19
     commissions would not be capped, in at least the following instances: (1) the
20
     PowerPoints, which IBM sent to Ms. Florey to explain her commissions for the 1H
21
     2018 sales period, and which Ms. Florey reviewed, and which were always available
22
     via the intranet1; and (2) the statements by IBM executives and Managers that
23
     commissions would not be capped were made directly to Ms. Florey at the beginning
24
25
     1
26    The PowerPoints were created by, and with the guidance and input of, IBM managers at the
     highest levels of management and represents a binding representation by IBM about commissions.
27
28                                           COMPLAINT
                                             Page 26 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 27 of 35 Page ID #:27




1    of each sales period, including the beginning of 1H 2018, when they discussed
2    commissions and compensation for that period.
3          111.   More specifically, the commissions department informed Ms. Florey
4    that IBM “can’t cap commissions.”
5          112.   IBM’s representations to Ms. Florey that commissions would not be
6    capped were statements of IBM’s commissions policy. When IBM executives,
7
     managers, and other employees told Ms. Florey that her commissions would not be
8
     capped, they simply repeated what IBM had told them was IBM’s official policy,
9
     which is set forth in the PowerPoints and on training materials that IBM uses to
10
     instruct managers how they should explain IBM’s commissions policy to IBM sales
11
     employees and understand their own commissions plans. IBM represented that Ms.
12
     Florey’s commissions would not be capped in virtually all IBM documents that
13
     explained how her commissions would be paid.
14
           113.   Those representations were false.
15
           114.   Those representations were false when made and IBM, through its
16
     agents, knew that they were false when made. IBM intended to deceive Ms. Florey
17
     in making those misrepresentations. Simply put, IBM knew that Ms. Florey’s
18
19   commissions might be and would be capped, even though it told her in all of these

20   instances that they would not be capped.

21         115.   Ms. Florey reasonably and justifiably relied on the representations of

22   IBM. Notably, the representations were made after Ms. Florey signed the IPL,

23   including those in the PowerPoints. Ms. Florey reasonably and justifiably relied on

24   the representations by, among other things, continuing to work hard and sell as
25   much software and services as possible for the benefit of IBM. Had Ms. Florey
26   known that she would not be paid what she was promised and what she expected,
27
28                                       COMPLAINT
                                         Page 27 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 28 of 35 Page ID #:28




1    she would have worked differently at IBM, in commensuration with her actual
2    compensation, and/or she would have sought another job that paid her what her
3    efforts were worth and/or did not cap commissions.
4          116.   The reasonableness of Ms. Florey’s reliance is supported by, among
5    other things, the fact that her manager Ms. Henkels also believed that her
6    commissions were uncapped, the admissions in the Choplin case by IBM, Mr.
7
     Choplin’s two managers, and former IBM executive Mark Dorsey; the admissions in
8
     the Stephenson case by IBM and Mr. Stephenson’s three managers; the admissions
9
     in the Swafford case by IBM and Mr. Swafford’s three managers; and the admissions
10
     in the Beard case by IBM and IBM executive Inhi Cho Suh. Each of these
11
     individuals, and IBM itself, admitted that it was reasonable for a sales employee to
12
     rely on IBM’s representations that commissions were uncapped. Moreover, Mr.
13
     Choplin, Mr. Stephenson, and Mr. Swafford also testified that they relied on the
14
     same promises of uncapped commissions as Ms. Florey, which further supports the
15
     reasonableness of Florey’s reliance.
16
           117.   Furthermore, IBM fraudulently concealed from Ms. Florey that it
17
     would and did cap commissions, the fact that it had internal budgets for
18
19   commissions, and all aspects of its practice of capping commissions. IBM had a duty

20   to speak because (a) it chose to speak by telling Ms. Florey and others that they

21   would not be capped, thereby taking on a duty to make a full and fair disclosure of

22   facts concerning the matters on which IBM chose to speak; and (b) it took affirmative

23   steps to conceal material facts from Ms. Florey. IBM failed to fulfill the duty to speak

24   and make a full and fair disclosure of the facts. IBM concealed the facts with the
25   intent to deceive Ms. Florey, who was in fact deceived. Ms. Florey justifiably relied
26
27
28                                          COMPLAINT
                                            Page 28 of 35
         Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 29 of 35 Page ID #:29




1    on IBM’s silence about those facts, and she was injured as a result of IBM’s
2    fraudulent concealment in an amount exceeding $75,000.
3           118.   Ms. Florey was damaged by IBM’s fraudulent statements with respect
4    to how she would be paid on the Bio-Rad Deal in an amount exceeding $75,000.
5
                            THIRD CLAIM FOR RELIEF
6         (Alternative Claim - Negligent Misrepresentation – Bio-Rad Deal)
7           119.   Plaintiff re-alleges and incorporates the prior paragraphs of this
8    Complaint as if fully set forth herein.
9           120.   Ms. Florey alleges this claim in the alternative to the claim for
10   fraudulent misrepresentation.
11          121.   IBM, through its agents, represented to Mr. Reingold that his
12   commissions would not be capped, in at least the following instances: (1) the
13   PowerPoints, which, IBM sent to Ms. Florey to explain her commissions for the 1H
14
     2018 sales period, and which Ms. Florey reviewed, and which were always available
15
     via the intranet2; and (2) the statements by IBM executives and Managers that
16
     commissions would not be capped were made directly to Ms. Florey at the beginning
17
     of each sales period, including the beginning of 1H 2018, when they discussed
18
     commissions and compensation for that period.
19
            122.   More specifically, the commissions department informed Ms. Florey
20
     that IBM “can’t cap commissions.”
21
            123.   IBM’s representations to Ms. Florey that commissions would not be
22
     capped were statements of IBM’s commissions policy. When IBM executives,
23
     managers, and other employees told Ms. Florey that her commissions would not be
24
25
     2
26    The PowerPoints were created by, and with the guidance and input of, IBM managers at the
     highest levels of management and represents a binding representation by IBM about commissions.
27
28                                           COMPLAINT
                                             Page 29 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 30 of 35 Page ID #:30




1    capped, they simply repeated what IBM had told them was IBM’s official policy,
2    which is set forth in the PowerPoints and on training materials that IBM uses to
3    instruct managers how they should explain IBM’s commissions policy to IBM sales
4    employees and understand their own commissions plans. IBM represented that Ms.
5    Florey’s commissions would not be capped in virtually all IBM documents that
6    explained how her commissions would be paid. IBM’s agents made the
7
     representation negligently, without exercising the care that a reasonable person
8
     would exercise in the circumstances. IBM made the representations with the
9
     knowledge and intention that Ms. Florey rely on the statements, and dhe reasonably
10
     and justifiably relied on the representations of IBM.
11
            124.   Notably, some or all of the representations were made after Ms. Florey
12
     signed the IPL, including those in the PowerPoint, and those by IBM manager Ms.
13
     Henkels. Ms. Florey reasonably and justifiably relied on the representations by,
14
     among other things, continuing to work hard and encourage her sales
15
     representatives to sell as much software and services as possible for the benefit of
16
     IBM.
17
            125.   The reasonableness of Ms. Florey’s reliance is supported by, among
18
19   other things, the fact that Ms. Florey’s manager Ms. Henkels also believed that her

20   commissions were uncapped, that an IBM commissions department employee

21   believed commissions were uncapped, the admissions in the Choplin case by IBM,

22   Mr. Choplin’s two managers, and former IBM executive Mark Dorsey; the

23   admissions in the Stephenson case by IBM and Mr. Stephenson’s three managers;

24   and the admissions in the Swafford case by IBM and Mr. Swafford’s three managers.
25   Each of those individuals, and IBM itself, admitted that it was reasonable for a sales
26   employee to rely on IBM’s representations that commissions were uncapped.
27
28                                        COMPLAINT
                                          Page 30 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 31 of 35 Page ID #:31




1    Moreover, Mr. Choplin, Mr. Stephenson, and Mr. Swafford also testified that they
2    relied on the same promises of uncapped commissions as Ms. Florey, which further
3    supports the reasonableness of Ms. Florey’s reliance.
4           126.   Had Ms. Florey known that she would not be paid what she was
5    promised and what she expected, she would have worked differently at IBM, in
6    commensuration with his actual compensation, and/or she would have sought
7
     another job that paid her what her efforts were worth and/or did not cap
8
     commissions. Had Ms. Florey known that she would be capped as she was, she would
9
     have worked differently at IBM so as to maximize her compensation.
10
            127.   IBM owed Ms. Florey a duty of care in making the representations.
11
            128.   Ms. Florey reasonably and justifiably relied on the representations of
12
     IBM.
13
            129.   Ms. Florey was damaged by IBM’s negligent misrepresentations.
14
            130.   Ms. Florey has been damaged by IBM’s negligence with respect to how
15
     he would be paid on the Bio-Rad Deal in an amount exceeding $75,000.00.
16
17                            FOURTH CLAIM FOR RELIEF
                          (Alternative Claim – Quantum Meruit)
18
            131.   Plaintiff re-alleges and incorporates the prior paragraphs of this
19
     Complaint as if fully set forth herein.
20
            132.   Ms. Florey rendered valuable consideration to IBM, in the form of work
21
     performed to help her sales representatives close the Bio-Rad, for which she has not
22
     been paid. The consideration has a reasonable value of at least $166,580.62 although
23
     the exact amount is for the jury.
24
            133.   At the time that Ms. Florey performed the work for this deal she
25
26   reasonably expected to be paid by IBM. IBM received and benefited from the work

27
28                                        COMPLAINT
                                          Page 31 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 32 of 35 Page ID #:32




1    with knowledge or reason to know that Ms. Florey expected to be paid. IBM
2    voluntarily accepted the benefit of the work and kept the benefits therefrom without
3    waiving, refusing, or returning the benefit.
4          134.    Ms. Florey is entitled under the doctrine of quantum meruit to recover
5    damages from IBM in the amount of at least $75,000.
6                             FIFTH CLAIM FOR RELIEF
7                       (Alternative Claim - Unjust Enrichment)

8          135.   Plaintiff re-alleges and incorporates the prior paragraphs of this

9    Complaint as if fully set forth herein.

10         136.   At the specific request of IBM and for its use and benefit, Ms. Florey

11   has performed work for IBM in the form of managing her sales representatives

12   making sales of its software and services to Bio-Rad.
13         137.   The value of the work performed for IBM by Ms. Florey for which she
14   has not been paid is at least $166,580.62, although the exact amount is for the jury.
15         138.   During and since the performance of the work by Ms. Florey, IBM has
16   failed to pay her and there is due and owing to Ms. Florey from IBM, a principal
17   sum amount of at least $166,580.62.
18         139.   Despite Ms. Florey being owed in excess of $166,580.62, IBM has failed
19
     and refused to pay the same or any part of it.
20
           140.   As a result of IBM’s refusal to pay Ms. Florey the above-stated sum due
21
     and owing to her, IBM has become unjustly enriched in the amount of at least
22
     $75,000.
23
                                SIXTH CLAIM FOR RELIEF
24                                 (Punitive Damages)
25         141.   Plaintiff re-alleges and incorporates the prior paragraphs of this
26   Complaint as if fully set forth herein.
27
28                                         COMPLAINT
                                           Page 32 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 33 of 35 Page ID #:33




1           142.   The actions and conduct of IBM, as set forth herein, entitle Ms. Florey
2    to compensatory damages, and are accompanied by aggravating factors which
3    caused and relate to Ms. Florey’s injuries which give rise to her claim for
4    compensatory damages.
5           143.   This conduct, as set forth herein, includes, among other things, fraud.
6           144.   IBM facilitated the conduct constituting fraud and the willful, wanton,
7
     and outrageous conduct giving rise to punitive damages, as set forth herein and
8
     otherwise.
9
                                   PRAYER FOR RELIEF
10
            WHEREFORE, Ms. Florey prays the Court for the following relief:
11
            1.     That Ms. Florey have and recover from IBM for violations of the
12
     California Labor Code in an amount exceeding $75,000, plus interest, costs, and
13
     attorneys’ fees as allowed by law;
14
            2.     That Ms. Florey have and recover from IBM for violations of the
15
     California Unfair Competition Law injunctive relief authorized by Business and
16
     Professions Code Sections 17202 and 17203 and restitution of her improperly
17
     withheld commissions, including interest, costs, and attorneys’ fees as allowed by
18
19   law;

20          3.     Ms.   Florey   have    and   recover    from   IBM    for   fraudulent

21   misrepresentation in an amount exceeding $75,000, and interest and costs as

22   allowed by law;

23          4.     Ms. Florey have and recover from IBM for negligent misrepresentation

24   in an amount exceeding $75,000, and interest and costs as allowed by law;
25
26
27
28                                        COMPLAINT
                                          Page 33 of 35
        Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 34 of 35 Page ID #:34




1          5.     Ms. Florey have and recover from IBM for quantum meruit or unjust
2    enrichment in an amount to be determined at trial, plus interest on the judgment
3    until paid in full at the legal rate as allowed by law;
4          6.     That Ms. Florey be awarded attorneys’ fees pursuant to California
5    Labor Code § 218.5;
6          7.     That Ms. Florey be awarded punitive damages;
7
           8.     That all costs of this action be taxed against IBM; and
8
           9.     That the Court award Ms. Florey such other and further relief as this
9
     Court may deem just and proper.
10
                                       JURY DEMAND
11
12         PLAINTIFF DEMANDS A TRIAL BY JURY.

13
           Respectfully submitted, this the 3rd day of September 2021.
14
15                                            MILBERG COLEMAN BRYSON
                                              PHILLIPS GROSSMAN, PLLC
16
17                                            BY: /s/ Alex R. Straus
                                              Alex R. Straus (SBN 321366)
18                                            280 Beverly Hills Drive, Penthouse
                                              Beverly Hills, CA 90212
19                                            Telephone: 310-450-9689
20                                            Facsimile: 310-496-3176
                                              Email: astraus@milberg.com
21
                                              Matthew E. Lee*
22                                            Mark Sigmon*
23                                            Jeremy R. Williams*
                                              MILBERG COLEMAN BRYSON
24                                            PHILLIPS GROSSMAN, PLLC
                                              900 W. Morgan Street
25
                                              Raleigh, NC 27603
26                                            Telephone: 919-600-5000

27
28                                         COMPLAINT
                                           Page 34 of 35
     Case 2:21-cv-07118 Document 1 Filed 09/03/21 Page 35 of 35 Page ID #:35




                                     Facsimile: 919-600-5035
1
                                     Email: mlee@milberg.com
2                                    Email: msigmon@milberg.com
                                     Email: jwilliams@milberg.com
3
4                                    Counsel for Plaintiff

5                                    *motion to be admitted pro hac vice
                                     forthcoming
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                 COMPLAINT
                                   Page 35 of 35
